Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/20201 has been entered.
 


Response to Arguments

	Applicant argues: “Romansky does not mention assigning one or more certificate loads to each computerized device of a plurality of computerized devices as claimed, or the one or more certificate loads indicating a number of pseudonym certificates to be stored within each computerized device for a particular period of time. (Remarks pg. 15).”
	The Examiner respectfully disagrees. Romansky teaches certificate loads (“pools” of certificates) assigned to each device of a plurality of devices. Figure 3 shows a participant device in the V2V system, wherein device has a certificate pool (94).
	Applicant argues: “the time period of Romansky is a time period that the certificates are valid for, and is not necessarily indicative of a number of pseudonym certificates to be stored within each computerized device during a time period (Remarks pg. 15).”
	The Examiner respectfully disagrees. The cited portion of Romansky teaches “frequent certificate changes for a relatively large pool of certificates is considered to offer a reasonable balance (Col. 5, lines 33-35).” That is, not only are the certificates invalid after a certain time, but the certificates are “changed” out for other certificates. Therefore this indicates a number of certificates stored within each device “during a time period.”

	Applicant has added new claims to recite that “the certificate loads are assignable by a subscriber.”

	Romansky teaches in Col. 5, lines 52-62, teaches wherein a privacy conscious user can come “to the dealer one year later after loading the last certificate, the outdated certificates can be deleted, freeing up space to provide it with another year’s worth of certificates.” This teaches the certificate loads are assignable by a subscriber.

	Therefore the Applicant’s arguments are considered unpersuasive. The new claims are taught by the previously cited prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10, 14-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whyte (“A security credential management system for V2V communications”, IEEE Conference 2013) in view of Adinarayan (US 2013/0283289) further in view of Romansky (US 10,484,351)


Regarding Claim 1,

Whyte teaches a scalable certificate management system for securely providing certificates to a provisioning controller, the scalable certificate management system comprising: 
one or more application platforms that run a registration authority application and that are communicatively connected to one or more compute engines that perform cryptographic computations requested by the registration authority application (Figure 1, “Registration Authority); 
one or more application platforms that run an enrollment certificate authority application and that are communicatively connected to one or more compute engines that perform cryptographic computations requested by the enrollment certificate authority application (Figure 1, “Enrollment Certificate Authority”), wherein the enrollment certificate authority application is operable to generate and conditionally transmit an enrollment certificate to the registration authority application (Figure 2, transmitting enrollment certificate to RA); 
one or more application platforms that run a pseudonym certificate authority application and that are communicatively connected to one or more compute engines that perform cryptographic computations requested by the pseudonym certificate authority application (Figure 2, PCA pseudonym certificate authority), wherein the pseudonym certificate authority application is operable to generate and conditionally transmit pseudonym certificates to the registration authority application (pg. 6, Step 4, teaches transmitting pseudonym certificate to the RA); 
one or more application platforms that run a first linkage authority application and that are communicatively connected to one or more compute engines that perform cryptographic computations requested by the first linkage authority application (Figure 2, Linkage Authority 1); 
one or more application platforms that run a second linkage authority application and that are communicatively connected to one or more compute engines that perform cryptographic computations requested by the second linkage authority application (Figure 2, Linkage Authority 2);, wherein the first linkage authority application and the second linkage authority application are operable to generate and conditionally transmit linkage values to the registration authority application (pg. 6 Steps 2-3 teaches transmitting linkage values to RA);
 and  64Attorney Docket No.: 0252.0006-CIP2-CON1 one or more load balancers communicatively connected to the one or more compute engines (pg. 1 “Central components do support load balancing), 
and whereby the provisioning controller receives the enrollment certificate or the pseudonym certificates from the scalable certificate management system (pg. 6, step 5 and associated text).  
Whyte does not explicitly teach wherein the one or more load balancers to perform operations comprising distributing at least one request to the one or more compute engines based on a health measurement of the one or more compute engines; 
Adinarayan (US 2013/0283289) teaches one or more load balancers to perform operations comprising distributing at least one request to the one or more compute engines based on a health measurement of the one or more compute engines (Paragraph [0056] teaches a load balancer distributing a request based on temperature warning or humidity level);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whyte with the health measurement of one or more compute engines
The motivation is to give the load balancer the ability to monitor and react to environmental metrics (Adinarayan Paragraph [0035])
Whyte and Adinarayan do not explicitly teach wherein the scalable certificate management system assigns one or more certificate loads to each computerized device of a plurality of computerized devices, the one or more certificate loads indicating a number of pseudonym certificates to be stored within each computerized device during a time period
Romansky (US 10,484,351) teaches assigns one or more certificate loads to each computerized device of a plurality of computerized devices, the one or more certificate loads indicating a number of pseudonym certificates to be stored within each computerized device during a time period (Col. 5, lines 25-35, teaches pools of certificates assigned to a device valid for a period of time)(Figure 3 teaches each device has certificate pool)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whyte and Adinarayan with the certificate loads of Romansky
The motivation is to balance certificate waste (Col. 5, lines 23) 

Regarding Claim 2,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1. Adinarayan teaches wherein the health measurement comprises one or more of: an operating temperature of the one or more compute engines, a humidity level inside an enclosure of the one or more compute engines, a CPU capacity, a storage capacity, a frequency of restarts or reboots of the one or more compute engines, a time since a most-recent restart of the one or more compute engines, a number of disk failures or memory faults of the one or more compute engines during a period of time, a time until a scheduled maintenance event of the one or more compute engines, an indication that the one or more compute engines is running on a backup power supply, or a duration since a last power outage or a voltage reduction for a power supply for the one or more compute engines (Paragraph [0056] teaches a load balancer distributing a request based on temperature warning or humidity level)

Regarding Claim 3,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1. 
Whyte teaches wherein the certificate management system further comprises: one or more databases that are operably connected to the one or more application platforms that run the registration authority application, the one or more application platforms that run the enrollment certificate authority application (pg. 4 enrollment CA), the one or more application platforms that run the pseudonym certificate authority application, the one or more application platforms that run the first linkage authority application, and the one or more application platforms that run the second linkage authority application (Figure 2, Databases are attached to LAI, LA2, RCA, RA).

Regarding Claim 4,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 2, where each of the registration authority application, the enrollment certificate authority application, the pseudonym certificate authority application, the first linkage authority application, the second linkage 65Attorney Docket No.: 0252.0006-CIP2-CON1 authority application, and the one or more database are operable to be scaled independently from each other (Figure 2, RA, ECA, PCA, LA1, LA2, database).  

Regarding Claim 5,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1. 
Whyte teaches wherein: the enrollment certificate authority application is operable to generate enrollment certificates in response to receiving requests for enrollment certificates from the registration authority application; the enrollment certificate authority application is operable to generate pseudonym certificates in response to receiving requests for pseudonym certificates from the registration authority application; and the first linkage authority application and the second linkage authority application are operable to generate linkage values in response to receiving requests for linkage values from the registration authority application (Whyte, Figure 2, steps 1-5).

 
Regarding Claim 10,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1. 
While Adinarayan teaches load balancers performing operations Adinarayan does not explicitly teach a first, second and third load balancer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use multiple load balancers similar to the ones taught in Adinarayan and the results would be predictable (i.e. a first, second and third load balancer)


Regarding Claim 14,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1. 
Whyte teaches the scalable certificate management system of claim 1, wherein the provisioning controller is operable to: transmit, by the provisioning controller, on behalf of the computerized device, a request for the enrollment certificate to the registration authority application; receive, by the provisioning controller and from the registration authority application, the enrollment certificate, wherein the enrollment certificate is generated by the enrollment certificate authority application; transmit, by the provisioning controller, the enrollment certificate to the computerized device; transmit, by the provisioning controller and on behalf of the computerized device, a request for the pseudonym certificates to the registration authority application;  69Attorney Docket No.: 0252.0006-CIP2-CON1 receive, by the provisioning controller and from the registration authority application, the pseudonym certificates, wherein the pseudonym certificates are generated by the pseudonym certificate authority application; transmit, by the provisioning controller, the pseudonym certificates to the computerized device (Figure 2, and associated text); create and maintain, by the provisioning controller, a log that is associated with the computerized device; and store, by the provisioning controller, information regarding the certificate activities for the computerized device (Figure 2, store device enrollment certificate).  

Regarding Claim 15,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 14. Whyte teaches wherein the certificate management system is further operable to transmit information regarding certificate activities related to the computerized device to the provisioning controller for storing in the log (pg. 9, table 1, information stored by SCMS components)

Regarding Claim 16,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 14. Whyte teaches wherein the provisioning controller is further operable to authenticate the computerized device before transmitting the request for the enrollment certificate to the registration authority application (pg. 4 provides authenticated information used to attest to the enrollment CA that a device is eligible).  . 
 
Regarding Claim 17,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1. wherein an enrollment certificate is a public key certificate identifying a holder of the public key certificate as an authorized participant in an ecosystem including a plurality of computerized devices, and wherein each authorized participant in the ecosystem is able to receive one or more pseudonym certificates that enable communications with the plurality of computerized devices (Section 2 teaches the public key certificate. Section 4 teaches pseudonym certificate processing).  

Regarding Claims 18-24,

Claims 18-21 are similar in scope to Claims 1-2, 5, 14-17 and are rejected for a similar rationale.

Regarding Claims 25-30,

Claims 25-30 are similar in scope to Claims 1-2, 5, 14-16 and are rejected for a similar rationale.

Regarding Claims 31,

Whyte, Adinarayan and Romansky teaches the method of Claim 1. Romansky teaches wherein the certificate loads are assignable by a subscriber (Col. 5, lines 52-62)

Regarding Claims 32-33,

Claims 32-33 are similar in scope to Claim 31 and is rejected for a similar rationale.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whyte (“A security credential management system for V2V communications”, IEEE Conference 2013) in view of Adinarayan (US 2013/0283289) and Romansky further in view of Siebel (US 2017/0006135)

Regarding Claim 6,

Whyte, Adinarayan and Romansky in teaches the certificate management system of claim 1, but does not explicitly teach wherein each of the registration authority application, the enrollment certificate authority application, the pseudonym certificate authority application, the first linkage authority application, and the second linkage authority application are communicatively connected to each other by a message queuing service comprising a plurality of message queues.  
Siebel (US 2017/0006135) teaches a message queuing service comprising a plurality of message queues (Paragraph [0317, 0326. 0548]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Romansky and Whyte with the message queuing service of Siebel and the results would be predictable (i.e. the applications of Romansky would communicate via a message queuing service)

Regarding Claim 7,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 1, but does not explicitly teach wherein: the one or more application platforms that run the enrollment certificate authority application are one or more virtual machines that are communicatively connected to the one or more compute engines that perform the cryptographic computations requested by the enrollment certificate authority application by a first plurality of message queues; the one or more application platforms that run the first linkage authority application are one or more virtual machines that are communicatively connected to the one or more compute engines that perform the cryptographic computations requested by the first linkage authority application by a second plurality of message queues; and the one or more application platforms that run the second linkage authority application are one or more virtual machines that are communicatively connected to the 66Attorney Docket No.: 0252.0006-CIP2-CON1 one or more compute engines that perform the cryptographic computations requested by the second linkage authority application by a third plurality of message queues.  
Siebel (US 2017/0006135) teaches a message queuing service comprising a plurality of message queues, and virtual machines connected to computing engines that perform operations (Paragraph [0317, 0328, 0548, 0588, 0802]]},
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Whyte and Adinarayan with the message queuing service and virtual machines of Siebel and the results would be predictable (Le. the applications of Romansky would communicate via a message queuing service and computations would be done by virtual machines)

Regarding Claim 8,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 7, but does not explicitly teach wherein: the first plurality of message queues comprises: a first message queue for queuing messages to be delivered to the one or more virtual machines that run the enrollment certificate authority application; and a second message queue for queuing messages to be delivered to the one or more compute engines that perform the cryptographic computations requested by the enrollment certificate authority application; the second plurality of message queues comprises: a third message queue for queuing messages to be delivered to the one or more virtual machines that run the first linkage authority application; and age queue for queuing messages to be delivered to the one or more compute engines that perform the cryptographic computations requested by the first linkage authority application; and the third plurality of message queues comprises: a fifth message queue for queuing messages to be delivered to the one or more virtual machines that run the second linkage authority application; and a sixth message queue for queuing messages to be delivered to the one or more compute engines that perform the cryptographic computations requested by the second linkage authority application.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Romansky, Whyte and Siebel with message queuing and virtual machines for the various elements and the results would be predictable.

Regarding Claim 9,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 7, wherein: the first plurality of message queues comprises: a first bidirectional message queue for queuing messages to be delivered to and sent from the one or more virtual machines that run the enrollment certificate authority application; and a second bidirectional message queue for queuing messages to be delivered to and sent from the one or more compute engines that perform the cryptographic computations requested by the enrollment certificate authority application;  67Attorney Docket No.: 0252.0006-CIP2-CON1 the second plurality of message queues comprises: a third bidirectional message queue for queuing messages to be delivered to and sent from the one or more virtual machines that run the first linkage authority application; and a fourth bidirectional message queue for queuing messages to be delivered to and sent from the one or more compute engines that perform the cryptographic computations requested by the first linkage authority application; and the third plurality of message queues comprises: a fifth bidirectional message queue for queuing messages to be delivered to and sent from the one or more virtual machines that run the second linkage authority application; and a sixth bidirectional message queue for queuing messages to be delivered to and sent from the one or more compute engines that perform the cryptographic computations requested by the second linkage authority application (See above citation for Claims 7-8).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whyte (“A security credential management system for V2V communications”, IEEE Conference 2013) in view of Adinarayan (US 2013/0283289) and Romansky further in view of Sinha (US 2015/0350101)

Regarding Claim 11,

Whyte, Adinarayan and Romansky teaches the certificate management system of claim 10, but does not explicitly teach wherein:  68Attorney Docket No.: 0252.0006-CIP2-CON1 the first load balancer, the second load balancer, and the third load balancer each comprise one or more of a load balancer virtual machine and a load balancer server; and the load balancer virtual machine and the load balancer server are each configured to distribute workload across a plurality of application platforms and a plurality of compute engines.  
Sinha (US 2015/0350101) teaches a load balancer virtual machine and load balancer server, and the load balancer virtual machine and the load balancer server are each configured to distribute workload across a plurality of application platforms and a plurality of compute engines (Paragraph [0023, 0044] teaches a load balancing server evaluates the workloads of each of the virtual machines and distributes workloads accordingly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention do modify the load balancing server Adinarayan with the well known load balancing server and virtual machine method of Sinha and the results would be predictable (i.e. the load balancing servers would include virtual machines)

Regarding Claim 12,

Whyte, Adinarayan, Romansky and Sinha teaches the certificate management system of claim 11. Adinarayan teaches wherein the load balancer virtual machine and the load balancer server are each configured to distribute workload across the plurality of application platforms and the plurality of compute engines using a round robin technique (Paragraph [0033] “round-robin”).  

Regarding Claim 13,

Whyte, Adinarayan, Romansky and Sinha teaches the certificate management system of claim 11. Sinha teaches wherein the load balancer virtual machine and the load balancer server are each configured to distribute workload across the plurality of application platforms and the plurality of compute engines based on a respective workload reported by each of the plurality of application platforms and each of the plurality of compute engines (Paragraph [0023, 0044] teaches a load balancing server evaluates the workloads of each of the virtual machines and distributes workloads accordingly).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439